UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7522



KENNETH GREEN,

                                              Plaintiff - Appellant,

          versus


TYRONE SUBER; WILLIAM R. DAVIS; CHARLES H.
MCLENDON; EDWARD PORCHER; GEORGE MARTIN;
WILLIAM D. CATOE; MICHAEL W. MOORE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-98-560-0-20-BD)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Green, Appellant Pro Se.    Joseph Crouch Coleman, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Green appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (1994) complaint. Green’s case was referred to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).

The magistrate judge recommended that relief be denied and advised

Green that failure to file timely objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.   Despite this warning, Green failed to object

to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).        See generally

Thomas v. Arn, 474 U.S. 140 (1985).   Green has waived appellate re-

view by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2